     Case 5:19-cv-01243-JGB-SP Document 58 Filed 10/29/20 Page 1 of 3 Page ID #:425



 1 Dale K. Galipo (SBN 144074)
   LAW OFFICES OF DALE K. GALIPO
 2 21800 Burbank Boulevard, Suite 310
 3 Woodland Hills, California 91367
   Telephone: (818) 347-3333
 4 Facsimile: (818) 347-4118
   E-mail: dalekgalipo@yahoo.com
 5
   Mervyn S. Lazarus (SBN 140492)
 6 LAW OFFICES OF MERVYN S. LAZARUS
   12 Rainstar, Irvine, CA 92614
 7 Tel: (949) 315-0102
   Fax: (949) 954-3077
 8 E-mail: msl@proklaw.com
 9 Justine Lazarus (SBN 247471)
   JLE LEGAL SOLUTIONS, PC
10 1819 S. Crescent Heights Blvd.
   Los Angeles, CA 90035
11 Tel: (949) 400-0372
   E-mail: justine@jlegal.us
12
   Attorneys for Plaintiffs
13
14                    IN THE UNITED STATES DISTRICT COURT

15                          CENTRAL DISTRICT OF CALIFORNIA
16 B. P., a minor, D. K., a minor, R. P., a minor,       Case No: 5:19-cv-01243-JGB-SP
17 and A. S. a minor, individually by and through
   their Guardian Ad Litem Aja M. Kane, and              [Hon. Jesus G. Bernal, Courtroom 1]
18 MEGAN CASH PANTALION, individually,
19 and each as successor-in-interest to Decedent         ORDER GRANTING
   CASEY PANTALION.                                      STIPULATED PROTECTIVE
20                    Plaintiffs                         ORDER
21                           vs.
22   COUNTY OF SAN BERNARDINO, a
     municipal corporation, CITY of BARSTOW,
23
     a municipal corporation, LANCE HANKINS
24   and FLORENCE RUIZ individually and in
     their official capacity as Probation Officers for
25
     COUNTY OF SAN BERNARDINO,
26   VINCENT CARRILLO, ANDREW REYES,
     JUAN ZEPEDA, and DANIEL ARTHUR,
27
     individually, and JARELL GILMORE, and
28   CHRISTOPHER KIRBY, as supervisors
                                                  1
            CASE NO. 5:19-CV-01243 JGB-SPX: ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-01243-JGB-SP Document 58 Filed 10/29/20 Page 2 of 3 Page ID #:426



 1 individually, all in their official capacity as
 2 Police Officers for CITY OF BARSTOW, and
   DOES 1 Through 50 inclusive
 3
 4                      Defendants
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
            CASE NO. 5:19-CV-01243 JGB-SPX: ORDER GRANTING STIPULATED PROTECTIVE ORDER
     Case 5:19-cv-01243-JGB-SP Document 58 Filed 10/29/20 Page 3 of 3 Page ID #:427



 1         Based on the [Proposed] Joint Stipulated Protective Order filed by the Parties and
 2 good cause appearing to the satisfaction of the Court:
 3
         IT IS HEREBY ORDERED
 4
 5       That the Joint Stipulated Protective Order is granted.
 6
 7 DATED: October 29, 2020
 8
 9 _____________________________________
   Hon Sheri Pym
10 United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
            CASE NO. 5:19-CV-01243 JGB-SPX: ORDER GRANTING STIPULATED PROTECTIVE ORDER
